IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Stephen S. Snook                          :
                                          :
            v.                            :
                                          :
Mifflin County Retirement Board,          :
                       Appellant          :        No. 173 C.D. 2015


PER CURIAM
                                    ORDER


            NOW, January 20, 2016, having considered appellee’s application for

reargument and appellant’s answer in response thereto, the application is denied.